*427
By the Court,

Maecy, J.
By the act to incorporate medical societies, (2 R. L. 222, § 14, passed April 10th, 1813,) county medical societies are authorized to make and establish such by-laws and regulations, relative to the affairs, conj t c l • x V , cerns and property of such societies; relative to the admission and expulsion of members; and relative to donations and contributions, as they shall think fit and proper. In the revision of the statutes, the powers of those societies are left untouched, and remain as they were under the act of 1813: If power is not expressly given or necessarily implied to require an initiation fee from all persons admitted members of such societies, there is at all events nothing in the act proT hibiting such demand. The only restriction is, that the bylaws to be established should not be contrary to, nor inconsistent with the constitution or laws of the state, or of the United States, nor repugnant to the by-laws, rules and regulations of the state medical society. Every physician and surgeon is required by law to become a member, of the society of the county in which he resides within a limited time, or he forfeits his licence; and the act being thus compulsory on him, it is urged that having complied with the law, and having shewn himself entitled to admission and been in fact elected, a certificate of membership ought not to be withheld from a physician on account of a refusal to pay an initiation fee. The answer is, that power is given to the society to establish by-laws relative to the admission of members. A charge of an initiation fee is usual in most societies or associations of the kind. Without it they could not exist, where no provision is made by law to defray their necessary incidental expenses. There is nothing in the statutes relative to those societies prohibiting the charge of an initiation fee, nor is such charge deemed contrary to or inconsistent with the laws of the state. The motion for a mandamus is therefore denied.
Motion denied.